Case 2:19-cv-00066-JRG Document 228 Filed 06/26/20 Page 1 of 3 PageID #: 24717



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED, AND
PANOPTIS PATENT MANAGEMENT, LLC,
                                                         Civil Action No. 2:19-cv-66-JRG
Plaintiffs,
                                                         JURY TRIAL
v.

APPLE INC.,

Defendant.


                         PLAINTIFFS’ NOTICE OF REQUEST FOR
                     DAILY TRANSCRIPT AND REAL-TIME REPORTING

           Plaintiffs hereby request daily transcripts and real-time reporting of the court proceedings

during the trial of this action. Further, a copy of this request was also sent via electronic mail to

the Court Reporter, Ms. Shelly Holmes, at Shelly_Holmes @txed.uscourts.gov



Dated: June 26, 2020                                   Respectfully submitted,

                                                       /s/ Sam Baxter
                                                       Jason Sheasby (pro hac vice) Lead Counsel
                                                       jsheasby@irell.com
                                                       Hong Zhong, PhD
                                                       hzhong@irell.com
                                                       IRELL & MANELLA LLP
                                                       1800 Ave of the Stars, Suite 900
                                                       Los Angeles, CA 90064
                                                       Phone: (310) 203-7096; Fax: (310) 203-7199




10839888                                           -1-
Case 2:19-cv-00066-JRG Document 228 Filed 06/26/20 Page 2 of 3 PageID #: 24718



                                        Samuel F. Baxter
                                        Texas State Bar No. 1938000
                                        sbaxter@McKoolSmith.com
                                        Jennifer Truelove
                                        Texas State Bar No. 24012906
                                        jtruelove@McKoolSmith.com
                                        McKOOL SMITH, P.C.
                                        104 E. Houston Street, Suite 300
                                        Marshall, TX 75670
                                        Phone: (903) 923-9000; Fax: (903) 923-9099

                                        Steven J. Pollinger
                                        Texas State Bar No. 24011919
                                        spollinger@McKoolSmith.com
                                        McKOOL SMITH, P.C.
                                        300 W. 6th Street Suite 1700
                                        Austin, TX 78701
                                        Phone: (512) 692-8700; Fax: (512) 692-8744


                                        M. Jill Bindler
                                        Texas Bar No. 02319600
                                        jbindler@grayreed.com
                                        GRAY REED & MCGRAW LLP
                                        1601 Elm Street, Suite 4600
                                        Dallas, Texas 75201
                                        Phone: (214) 954-4135; Fax: (469) 320-6901

                                        ATTORNEYS FOR PLAINTIFFS OPTIS
                                        WIRELESS TECHNOLOGY, LLC,
                                        OPTIS CELLULAR TECHNOLOGY,
                                        LLC, AND PANOPTIS PATENT
                                        MANAGEMENT, LLC




10839888                             -2-
Case 2:19-cv-00066-JRG Document 228 Filed 06/26/20 Page 3 of 3 PageID #: 24719



                                 CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Counsel of record were served with a true and correct

copy of the foregoing document by electronic mail on June 26, 2020.

                                            /s/ Sam Baxter
                                            Sam Baxter




10839888                                      -3-
